DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 07/05/2022. As directed by the amendment: claims 1 has been amended and claim 9 has been cancelled. Thus, claims 1-8 are presently pending in this application.
Priority
The Office notes that claims 1-8 have the effective filing date of 04/04/2022, the filing date of the instant application, because applications 17/384206, 16/413935, 15/587142 and 62/392082 do not disclose “a liquid diaphragm pump” or “the pump is pulsed on and off”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nita et al. (US 2016/0166265 A1) in view of Ross et al. (US 2016/0058614 A1).
Regarding claim 1 Nita discloses (fig. 1) an aspiration system for aspirating blood clots from a human body (see abstract), comprising: a power source (plug/batteries, see [0080]); a liquid diaphragm aspiration pump (see [0128], the pump can be a diaphragm pump and is suitable for achieving liquid transfer, therefore it is a liquid diaphragm aspiration pump) 103 (see [0078]); an electrical motor 104 (see [0078]) coupled to the power source (see [0080]) and the aspiration pump 103 (see [0080]); the aspiration pump 103 is pulsed (see [0124]).
Nita is silent regarding the aspiration pump is pulsed on and off between zero frequency and at a frequency below 10Hz.
However Ross, in the same field of endeavor, teaches an aspiration pump 108 that is pulsed (see [0056]-[0057]) on and off (see claims 27 and 28).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nita to have the aspiration pump pulsed on and off as taught by Ross, for the purpose of being able to pulse the pump with the controller automatically to reduce the amount of work the operator needs to do (see Ross [0056]-[0057], and claims 27-28).
Nita as modified is silent regarding the aspiration pump is pulsed between zero frequency and at a frequency below 10Hz.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nita as modified to have the aspiration pump pulsed between zero frequency and at a frequency below 10Hz since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Nita would not operate differently with the pulsing of pulsed between zero frequency and at a frequency below 10Hz because Nita as modified would still be able to pulse on and off to remove a blood clot. Further, applicant places no criticality on the range claimed, indicating simply that it is “desirable” (specification 017). The Office notes Applicant does show criticality for the range of 3-10Hz by showing higher volume of aspirated clots (specification 028 and table 1) but that the claimed ranges of below 10 are larger than the critical range of 3-10Hz.
Regarding claim 4, Nita as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Nita further discloses (fig. 1) the power source is a battery (see [0080]).
Regarding claim 5, Nita as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Nita further discloses (fig. 1) the power source is a line power (see [0080]).
Regarding claim 6, Nita as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Nita further discloses (fig. 1) a clot collection bag 122 coupled to the aspiration pump 103 assembly (see fig. 1 and [0079]).
Regarding claim 7, Nita as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Nita further discloses (fig. 1) an aspiration catheter 105 connected to aspiration pump 103 assembly (see [0078] and fig. 1).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nita in view of Ross as applied to claim 1 above, and further in view of Shelton, IV et al. (US 2019/0125459 A1).
Regarding claims 2 and 3, Nita as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Nita as modified is silent regarding a voltage provided to the motor from the power source is pulsed; a voltage from the power source is pulsed by an electrical circuit.
However Shelton, in the analogous art of surgical control devices, teaches that a voltage provided to a motor from a power source is pulsed; a voltage from the power source is pulsed by an electrical circuit (see [2111]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nita to have a voltage provided to the motor from the power source is pulsed by an electrical circuit as taught by Shelton, for the purpose of being able to control the motor (speed, etc.) by controlling the voltage sent to the motor (see Shelton [2111]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nita in view of Ross as applied to claim 1 above, and further in view of Murry et al. (US 4,184,510).
Regarding claim 8, Nita as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Nita as modified is silent regarding the electrical motor rotates the aspiration pump at speed below 2000 RPM.
However Murry, in the analogous art of surgical aspiration devices, teaches of an electrical motor rotating an aspiration pump at speed below 2000 RPM (see col. 6 ln. 49-62).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nita to have the electrical motor rotates the aspiration pump at speed below 2000 RPM as taught by Murry, for the purpose of being able to control the pressure in the treatment site and being able to use the device to treat the eye (see Murry col. 6 ln. 49-62).
Response to Arguments
Applicant’s arguments, see pg. 3, filed 07/05/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nita and Ross. The persuasive argument is that Nita does not disclose the pump is pulsed off while it is pulsed.
Applicant’s arguments with respect to claim(s) 1 in view of Clauson have been considered but are moot because the new ground of rejection does not rely on Clauson.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771